DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 2, 12, 7-9, 19, 10, 20, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI TOSHIYUKI, JPH11154720A.

Regarding claim 1, SASAKI TOSHIYUKI discloses  
An electric motor system (Figs. 1-3) comprising: an electric motor (Item 5); 
a motor driver electronics (MDE) component (Item 15) configured to operate the electric motor (See para 0012), the MDE component comprising: a power card (Item 4) comprising one or more components (Item 4 has number of switches); a heatsink (Item 10) comprising a thermoelectric generator (Item 11 has Peltier element); and a controller (Item 15) configured to: receive voltage data (a voltage signal) associated with the thermoelectric generator; and enact an action (Overheating of the inverter) associated with the MDE component based at least in part on the temperature reading. (See para 0008-0011). SASAKI does not explicitly say “determine a temperature reading based on the voltage data”. However, SASAKI discloses item 14 to convert temperature into the voltage signal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the temperature reading based on the voltage data since this is well-understood, routine and conventional activity previously known in the field to convert the voltage value into the temperature.

Regarding claim 11, SASAKI TOSHIYUKI discloses  
 A method comprising: receiving, by a controller on a motor driver electronics (MDE) component, voltage data associated with a thermoelectric generator, wherein the MDE component is configured to operate an electric motor, and wherein the MDE component comprises a power card including one or more components; determining a temperature reading based on the voltage data; enacting an action associated with the MDE component based at least in part on the temperature reading. (See claim 1 rejection for detail)

Regarding claims 2 and 12, SASAKI TOSHIYUKI discloses  
, wherein the thermoelectric generator is located on the power card proximate to the one or more components. (See para 0007)

Regarding claim 7, SASAKI TOSHIYUKI discloses  
, wherein the controller is configured to enact the action associated with the MDE component based on the temperature reading exceeding a threshold value. (See para 0009 and 0011. It is obvious that the on/off control is performed when the temperature rises to a particular value)

Regarding claim 8, SASAKI TOSHIYUKI discloses  
, wherein the controller is further configured to display the temperature reading on a user interface for an aircraft. (Para 0011 discloses an overheat alarm using the controller 15. It should be noted that displaying the temperature reading using the interface for an aircraft would be an intended use of the controller which has not given any patentable weight)

Regarding claims 9 and 19, SASAKI TOSHIYUKI discloses  
, wherein the user interface is configured to receive a user input; and wherein the controller is configured to enact the action associated with the MDE component further based on the user input. (See para 0009 and 0011. SASAKi does not disclose “a user input” but discloses to get the set temperature. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to get the set temperature by the user in order to perform on/off control)

Regarding claims 10 and 20, SASAKI TOSHIYUKI discloses, wherein the MDE component further comprises a temperature sensor (Item 14) (See para 0011).
Regarding claim 17, SASAKI TOSHIYUKI discloses, wherein enacting the action associated with the MDE component based on the temperature reading exceeding a threshold value. (See claim 7 rejection for detail)

Regarding claim 18, SASAKI TOSHIYUKI discloses, further comprising displaying the temperature reading on a user interface for an aircraft. (See claim 8 rejection for detail)


Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI TOSHIYUKI, JPH11154720A in a view of Maeda et al. US Pub. No. 2003/0184941 A1.

Regarding claims 3 and 13, SASAKI does not disclose but Maeda discloses wherein the thermoelectric generator (Item 65) comprises a plurality of Peltier cells between a first junction (P-type) and a second junction (N-type) (See para 0057).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the Peltier cells as disclosed by Maeda in SASAKI’s system to achieve both power generation and cooling with efficiency.

Regarding claims 4 and 14, Maeda discloses, wherein the first junction comprises a contact with the one or more components (Item 1072). (See para 0057 and 0066)

Regarding claims 5 and 15, a combination of SASAKI and Maeda discloses, wherein the plurality of Peltier cells are arranged in series. (See Maeda’s para 0055)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI TOSHIYUKI, JPH11154720A in a view of Maeda et al. US Pub. No. 2003/0184941 A1 and further in a view of Nishihata et al. US Pub. No. 2004/0135550 A1.

Regarding claims 6 and 16, a combination of SASAKI and Maeda does not disclose but Nishihata discloses wherein the plurality of Peltier cells are arranged in parallel. (See para 0023)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the Peltier element in parallel to accelerate a thermal action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwasaki (US pub. No. 2005/0235652 A1) discloses cooling apparatus supplying driving power to a cooling element from a power supply unit as mentioned in an abstract section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846